Citation Nr: 0945965	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-09 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968. 

This matter is on appeal from the Roanoke, Virginia, 
Department Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Veteran submitted a statement to VA, 
indicating, in pertinent part, a request for a 
videoconference hearing.  He had previously requested a 
Central Office hearing that was scheduled for October 2009, 
but he stated that he preferred his hearing be changed to a 
videoconference hearing at the local Regional Office. 

The Veteran asked that he be rescheduled for a 
videoconference hearing.  He has a right to such a hearing. 
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a)(e), 
20.703 (2009). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate action 
and schedule a videoconference hearing 
for the Veteran. 

2.  He and his representative should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

